Rhodes, Justice
(concurring) :
I concur in the result reached by the majority opinion. However, I am of the view that this appeal should be dismissed by reason of appellant’s failure to comply with Rule 4, Section 6 of the Rules of Practice of this court in framing the proposed exceptions.
Rule 4, section 6 provides in part that “[e]ach exception must contain a concise statement of one proposition of law or fact which this court is asked to review. . . . Each exception must contain within itself a complete assignment of error . . ..” Appellant’s exceptions are vague, general, and fail to state any concise propositions for our review. The exceptions, similar to those in the case of Larry’s Wheel and *272Rim, Inc. v. Citizens & Southern Nat. Bank, 271 S. C. 198, 246 S. E. (2d) 860 (1978), state merely that the lower court erred in its holding without specifying any basis in support of the conclusion that the court erred. Rule 39, Form 2 of the Rules of Practice of this court provides a clear example of the manner in which exceptions should be framed. Every ground of appeal ought to be so distinctly stated that the court may at once see the point which it is called upon to decide, without having to “grope in the dark” to ascertain the precise point at issue. Boyer v. Loftin-Woodward, Inc., 247 S. C. 167, 146 S. E. (2d) 606 (1966).
For the foregoing reasons, I would dismiss the appeal.
Lewis, C. J., concurs.